 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MIGUEL ENRIQUE DIAZ,                           No. 2:19-cv-1241 KJM KJN P
12                       Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14       ASSOCIATE WARDEN HURLEY, et al.,
15                       Defendants.
16

17   I. Introduction

18           Plaintiff is a state prisoner, proceeding pro se. On July 3, 2019, this action was opened

19   pursuant to the undersigned’s finding that plaintiff’s motion for temporary restraining order and

20   for preliminary injunction was more appropriately filed in a new action. (ECF No. 2.) Plaintiff

21   has been granted multiple extensions of time in which to file a complaint, which is required to

22   commence a civil rights action. Fed. R. Civ. P. 3. Plaintiff’s last deadline expired on February

23   10, 2020, and no complaint has been filed.1 As discussed below, the undersigned recommends

24   that plaintiff’s motions for preliminary injunctive relief and for contempt be denied without

25   prejudice.

26   1
       On February 18, 2020, the court received plaintiff’s declaration that he would be submitting his
27   complaint and request to proceed in forma pauperis to prison officials for mailing to the court on
     February 21, 2020. (ECF No. 18.) Plaintiff’s complaint, if filed, will be addressed by separate
28   order.
                                                      1
 1   II. Plaintiff’s Motions

 2          Plaintiff, who is prescribed psychotropic medications, alleges that since May of 2019, and

 3   specifically on June 12, 2019, he has been denied ice on days where the temperature exceeds 90

 4   degrees, as required under Coleman v. Newsom, No. 2:90-cv-0520 KJM DB (E.D. Cal.), in

 5   retaliation for plaintiff’s litigation activity. (ECF No. 1.) The undersigned sought a response

 6   from the Office of the Attorney General, and Deputy Attorney General Mark responded by

 7   special appearance. Counsel explained how California Medical Facility (“CMF”) implements its

 8   Institutional Heat Plan and stated that plaintiff is only entitled to “cooling measures,” such as ice,

 9   if Stage II is implemented. (ECF No. 4.) However, because Stage II was not implemented at

10   CMF in either May or June of 2019 because the temperature inside the facility had not exceeded

11   90 degrees, counsel stated that plaintiff was not entitled to receive ice. The response was

12   supported by litigation coordinator’s declaration. (ECF No. 4-1.)

13          Plaintiff countered by filing a motion for contempt against counsel Grant and litigation

14   coordinator B. Ebert, claiming such individuals committed or suborned perjury. (ECF No. 7.)

15          A. Governing Standards

16          A temporary restraining order is an extraordinary measure of relief that a federal court

17   may impose without notice to the adverse party if, in an affidavit or verified complaint, the

18   movant “clearly show[s] that immediate and irreparable injury, loss, or damage will result to the

19   movant before the adverse party can be heard in opposition.” Fed. R. Civ. P. 65(b)(1)(A). The

20   purpose in issuing a temporary restraining order is to preserve the status quo pending a fuller
21   hearing. The standard for issuing a temporary restraining order is essentially the same as that for

22   issuing a preliminary injunction. See Beaty v. Brewer, 649 F.3d 1071, 1076 (9th Cir. 2011)

23   (affirming district court’s denial of the motion for a temporary restraining order or preliminary

24   injunction by discussing either as under the same standard for issuing preliminary injunctive

25   relief); see also Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir.

26   2001) (stating that the analysis for temporary restraining orders and preliminary injunctions is
27   “substantially identical”). “A preliminary injunction is an extraordinary remedy never awarded as

28   of right.” Winter, 555 U.S. at 24 (citation omitted).
                                                        2
 1          The moving party must demonstrate “that he is likely to succeed on the merits, that he is

 2   likely to suffer irreparable harm in the absence of preliminary relief, that the balance of equities

 3   tips in his favor, and that an injunction is in the public interest.” Stormans, Inc. v. Selecky, 586

 4   F.3d 1109, 1127 (9th Cir. 2009) (citing Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7

 5   (2008). The Ninth Circuit has held that injunctive relief may issue, even if the moving party

 6   cannot show a likelihood of success on the merits, if “serious questions going to the merits and a

 7   balance of hardships that tips sharply towards the plaintiff can support issuance of a preliminary

 8   injunction, so long as the plaintiff also shows that there is a likelihood of irreparable injury and

 9   that the injunction is in the public interest.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d

10   1127, 1135 (9th Cir. 2011) (internal quotation omitted). Under either formulation of the

11   principles, preliminary injunctive relief should be denied if the probability of success on the

12   merits is low. See Johnson v. California State Bd. of Accountancy, 72 F.3d 1427, 1430 (9th Cir.

13   1995) (“‘[E]ven if the balance of hardships tips decidedly in favor of the moving party, it must be

14   shown as an irreducible minimum that there is a fair chance of success on the merits.’” (quoting

15   Martin v. Int’l Olympic Comm., 740 F.2d 670, 675 (9th Cir. 1984))).

16          Federal courts are courts of limited jurisdiction and in considering a request for

17   preliminary injunctive relief, the court is bound by the requirement that as a preliminary matter, it

18   have before it an actual case or controversy. City of L.A. v. Lyons, 461 U.S. 95, 102 (1983);

19   Valley Forge Christian Coll. v. Ams. United for Separation of Church & State, Inc., 454 U.S.

20   464, 471 (1982). If the court does not have an actual case or controversy before it, it has no
21   power to hear the matter in question. Id. Further, requests for prospective relief are limited by 18

22   U.S.C. § 3626(a)(1)(A) of the Prison Litigation Reform Act (“PLRA”), which requires that the

23   court find the “relief [sought] is narrowly drawn, extends no further than necessary to correct the

24   violation of the Federal right, and is the least intrusive means necessary to correct the violation of

25   the Federal right.” Finally, the pendency of an action does not give the court jurisdiction over

26   prison officials in general. Summers v. Earth Island Inst., 555 U.S. 488, 491-93 (2009). The
27   court’s jurisdiction is limited to the parties in this action and to the viable legal claims upon which

28   this action is proceeding. Summers, 555 U.S. at 491-93.
                                                         3
 1             B. Discussion

 2             Here, plaintiff has had over seven months in which to file a complaint. Despite repeated

 3   extensions of time, and warning that no further extensions of time would be granted (ECF No.

 4   12), plaintiff has not yet filed a complaint. Because no operative complaint is on file, plaintiff

 5   cannot demonstrate a likelihood of success on the merits of any claim, and his motion must be

 6   denied. See, e.g., Silvas v. G.E. Money Bank, 449 F. App’x 641, 645 (9th Cir. 2011) (“Because

 7   the operative complaint has been dismissed, we dismiss this interlocutory appeal [for preliminary

 8   injunctive relief] as moot.”).

 9             In addition, none of the individuals named by plaintiff in his motion have been served or

10   appeared in this action. Until defendants have been served with process, this court lacks personal

11   jurisdiction over the defendants, and may not grant the injunctive relief he seeks. See Fed. R.

12   Civ. P. 65(d)(2); see Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350

13   (1999) (noting that one “becomes a party officially, and is required to take action in that capacity,

14   only upon service of summons or other authority-asserting measure stating the time within which

15   the party served must appear to defend.”).

16             Plaintiff’s subsequent motion for contempt fails for the same reason. “[A] nonparty with

17   notice cannot be held in contempt until shown to be in concert or participation.” Zenith Radio

18   Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 112 (1969). Deputy Attorney General Grant and

19   litigation coordinator Ebert are not named or implicated in plaintiff’s motion for injunctive relief.

20             Accordingly, IT IS HEREBY RECOMMENDED that plaintiff’s motion for injunctive
21   relief (ECF No. 1) be denied without prejudice, and his motion for contempt (ECF No. 7) be

22   denied.

23             These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

25   after being served with these findings and recommendations, plaintiff may file written objections

26   with the court and serve a copy on all parties. Such a document should be captioned
27   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

28   ////
                                                         4
 1   failure to file objections within the specified time may waive the right to appeal the District

 2   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: February 21, 2020

 4

 5
     /diaz1241.tropi
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        5
